uil date jun department of the treasury internal_revenue_service washington d c contact person id number telephone number pp-e employer_identification_number dear sir or madam this is in response to a ruling_request originally dated date submitted on your behalf by your authorized representative you requested rulings that grants that you may award to qualified individuals for travel study or other similar purposes and to certain organizations the initial grantees for re-granting to qualified individuals for travel study or other similar purposes do not constitute taxable_expenditures as that term is defined in sec_4945 of the internal_revenue_code_of_1986 as amended the code you also requested rulings that the proposed grant program a is consistent with continuation of your exempt status as an organization described in sec_501 contributions to which are deductible under sec_170 of the code b employs objective and nondiscriminatory criteria for the determination of individual grant recipients and therefore qualifies under code sec_4945 c complies with all other requirements of sec_53_4945-4 of the reguiations a re-grant by an initial grantee to an individual under the proposed grant program will not violate the terms of your expenditure_responsibility grant agreement with the initial grantee which is required by sec_53_4945-5 of the regulations a february ruling issued by our cincinnati office which approved your individual grant-making procedures mentioned the re-granting process in the body of the letter but did not specifically rule on the re-granting procedures in response to your request to expand the ruling to specifically address the re- granting procedures ruling above you were advised that the issuing office did not have the authority to rule on the expenditure_responsibility portion of the request and that the february ruling should not have mentioned the re-granting procedures at all thus a march ruling was issued which superseded the february ruling and in which all reference to your re-granting procedures was eliminated you were subsequently advised to submit a copy of the original ruling_request to the national_office in order to obtain the ruling ruling not addressed in the february or march ruling the ruling_request represents that in addition to awarding grants to qualified individuals for travel study or other similar purposes an activity already approved by the service in the march ruling you will additionally award grants to organizations as initial grantees and permit such initial grantees to make re- grants to qualifying individuals for travel study or other similar purposes the initial grantees may include one or more organizations that are not public_charities described in sec_509 or or exempt operating_foundations described in sec_4940 of the code such as but not limited to foreign organizations lacking a history of operations and support necessary to enable you to make a good-faith determination under sec_53_4945-5 of the regulations that the organization is described in such sections of the code and ii foreign organizations that have sufficient history of operations and support to make a good-faith determination that the organization is the equivalent of a private_foundation under sec_509 of the code as part of the grant agreement between you and each initial grantee the initial grantee must commit in writing to i comply with your standards and procedures for making grants to individuals as previously described and approved in the march letter ii comply with the requirements of sec_4945 and g as if it were a private_foundation and iii provide reports to you in conformity with sec_53_4945-5 revrul_71_460 1971_2_cb_231 provides that a domestic_corporation that conducts a part or all of its charitable activities in a foreign_country is not precluded from exemption under sec_501 of the code sec_4945 of the code imposes a tax on certain taxable_expenditures of private_foundations sec_4945 of the code provides that any amount_paid by a private_foundation to any organization other than be deemed a taxable_expenditure unless the foundation exercises expenditure_responsibility public charity will a sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that a request for advance approval of a foundation's grant procedures must fully describe the foundation's procedures for awarding grants and for ascertaining that such grants are used for the proper purposes the approval procedure does not contemplate specific approval of particular grant programs but instead one-time approval of a system of standards procedures and follow-up designed to result in grants which meet the requirements of sec_4945 thus such approval shall apply to a subsequent grant program as long as the procedures under which it is conducted do not differ materially from those described in the request to the commissioner sec_53_4945-5 a of the regulations provides in general that under sec_4945 the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 a unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 however the granting foundation does not have to exercise expenditure_responsibility with respect to amounts granted to organizations described in sec_4945 or sec_53_4945-5 of the regulations provides that a private_foundation will be considered to be exercising expenditure_responsibility under sec_4945 as long as it exerts all reasonable efforts and establishes adequate procedures i to see that the grant is spent solely for the purpose for which made ii to obtain full and complete reports from the grantee on how the funds are spent and iii to make full and detailed reports with respect to such expenditures to the commissioner i sec_53_4945-5 of the regulations generally provides that in the case of grants described in sec_4945 except as provided in subparagraph of this paragraph the granting private_foundation shall require reports on the use of the funds compliance with the terms of the grant and the progress made by the grantee toward achieving the purposes for which the grant was made your re-grant procedures will not differ materially from the individual grant procedures described to and approved by the service in the march ruling you further represent that you will exercise expenditure_responsibility with respect to grants awarded to initial grantees pursuant to sec_4945 of the code in addition you will require that the initial grantees follow objective and non-discriminatory procedures for making re-grants to individuals and that they follow the procedures previously approved by the service in the march ruling while you are not considered an insurer of the activities of an initial grantee you will not violate the expenditure requirements of sec_4945 when pursuant to your written_agreement the initial grantee provides you with reports indicating that grant funds are being properly spent and otherwise indicating compliance with the reporting requirements of sec_53_4945-5 of the regulations based on the information submitted and the representations made therein we rule as follows your re-granting procedures meet the expenditure requirements of sec_4945 of the code this ruling supplements the march ruling issued by our cincinnati office this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely signed robert resus ui robert c harper jr manager exempt_organizations technical group ble
